Citation Nr: 9920565	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-24 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUE

Entitlement to an effective date earlier than August 6, 1995, 
for the assignment of a total schedular rating for 
post-traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from January 1970 
to March 1972.  

This appeal arises from an August 1996 rating action of the 
Winston-Salem, North Carolina, regional office (RO).  In that 
decision, the RO granted an increased disability rating for 
the veteran's service-connected PTSD from 30 percent to 
100 percent, effective from August 6, 1995.  

Further review of the claims folder indicates that, by an 
October 1996 rating action, the RO denied the veteran's claim 
of entitlement to a finding of permanency of the 100 percent 
disability evaluation for his PTSD.  In the same month, the 
RO notified the veteran of this decision.  Thereafter, in 
July 1997, the RO received the veteran's notice of 
disagreement with this denial.  In the following month, the 
RO furnished the veteran with a statement of the case 
regarding this issue.  However, no appeal was thereafter 
received, and the RO closed its consideration of this claim.  
Consequently, the issue of entitlement to a finding of 
permanency of the 100 percent disability rating for PTSD is 
not currently in appellate status before the Board of 
Veterans' Appeals (Board).  See 38 C.F.R. § 20.302(a), (b) 
(1998).  


FINDING OF FACT

On the basis of a VA hospital report covering a period of 
hospitalization from August 6 to August 31, 1995, and 
evidence received thereafter, entitlement to a 100 percent 
rating for PTSD was shown, but not before.  


CONCLUSION OF LAW

An effective date earlier than August 6, 1995, for the 
assignment of a 100 percent disability rating for PTSD is not 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.400 (1998); and 38 C.F.R. 
§ 4.132, Code 9411 (1996).  


REASONS AND BASES FOR FINDING AND CONCLUSION

On VA Form 21-526, Veteran's Application For Compensation Or 
Pension (Application), which was received at the RO on 
April 22, 1982, the veteran raised the issue of entitlement 
to service connection for "delayed reaction stress 
syndrome" which he claimed to have had for the preceding 
eight years.  Service personnel records indicate that the 
veteran had foreign service in Vietnam and that his military 
occupation was that of a combat engineer.  Service medical 
records are negative for complaints of, treatment for, or 
findings of a psychiatric disorder.  In fact, the separation 
evaluation conducted in March 1972 demonstrated that the 
veteran's psychiatric evaluation was normal.  

According to post-service private medical records, in January 
1976, the veteran complained of feelings of nervousness "for 
quite a while," especially when he was idle.  Subsequently 
prepared private medical records dated in February and March 
1981 show that, although the veteran had the same frequency 
of "nervous spells," the severity of these episodes had 
lessened since he had begun taking medication.  VA records 
reflected a two-week hospitalization between August and 
September 1982 for various disorders, including, in pertinent 
part, chronic anxiety reaction with depression.  The veteran 
was discharged with instructions to continue to receive 
outpatient psychology treatment and to return to work in 
three days.  

Based on this evidence, the RO, by an October 1982 rating 
action, determined that the medical reports of record did not 
provide a diagnosis of PTSD and that the disorder which was 
shown by the evidence of record, chronic anxiety reaction 
with depression, was not related to the veteran's service.  
The RO, therefore, denied service connection for a 
psychiatric disability.  In November 1982, the RO notified 
the veteran that service connection had been denied for a 
nervous disorder.  The veteran did not submit a notice of 
disagreement with this denial.  Consequently, the RO's 
October 1982 decision became final.  See 38 U.S.C.A. 
§ 7105(c) (West 1991).  

Subsequently, on August 8, 1990, the RO received from the 
veteran an application in which he again raised the issue of 
entitlement to service connection for PTSD, which he claimed 
began in 1974.  VA medical records received in September 1990 
pursuant to this claim reflect an approximately two-week 
hospitalization in April 1982 in pertinent part for chronic 
anxiety reaction.  The veteran described having a problem of 
nervousness, including being "jittery" and having 
palpitations, weakness, and excess strength, for at least 
eight years.  Several days after discharge, the veteran was 
found to be able to return to work.  VA outpatient treatment 
records dated from September 1982 to December 1984 show 
treatment for agoraphobia and complaints of nervousness, 
panic attacks, anxiety, and depression.  Chronic anxiety was 
assessed.  The veteran was also hospitalized for four days in 
August 1990 for detoxification.  Acute and chronic alcohol 
dependency was diagnosed.  

Based on the evidence described above, the RO, by a September 
1990 rating action, determined that the additional medical 
reports did not show that the veteran had PTSD.  The RO, 
therefore, confirmed the prior denial of service connection 
for PTSD.  In the same month, the RO notified the veteran 
that the evidence did not warrant a change in the previous 
decision concerning PTSD because this disorder was not shown 
by the evidence of record.  Although in December 1990 the 
veteran submitted a notice of disagreement with this denial 
and, in January 1991, the RO furnished him with a statement 
of the case regarding this issue, the veteran failed to 
complete his appeal by filing a substantive appeal.  
Consequently, the RO's September 1990 decision became final.  
See 38 U.S.C.A. § 7105(a), (d)(1) (West 1991).  

Thereafter, on September 29, 1994, the RO received from the 
veteran another claim for service connection for PTSD.  VA 
medical records dated from March 1992 to January 1995 
reflected outpatient treatment in the Vietnam Group and at 
the Mental Health Clinic approximately once every two to 
three months for depression, an anxiety disorder with panic 
attacks, PTSD, and detoxification.  During this time, the 
veteran reported having intrusive memories and nightmares of 
his Vietnam experiences and some insomnia as well as being 
easily startled.  In October 1993, he was found to have 
stable depression and PTSD as well as good vocational 
potential.  A November 1994 record noted that the veteran 
continued to work but was fearful of increased episodes of 
anxiety and panic attacks.  

An April 1995 VA psychological examination included the 
Axis I diagnoses of PTSD, a panic disorder, and alcohol 
dependence.  The examiner stated that the veteran's global 
assessment of functioning (GAF) score at that time was 60 and 
that his highest GAF score in the previous year was also 60.  
Additionally, the examiner explained that the veteran 
"appear[ed] to meet the minimum criteria for at least a mild 
PTSD secondary to combat exposure of mild to moderate 
intensity, with resulting symptoms most clearly reported to 
involve re-experiencing via recollections and dreams, 
avoidance of Vietnam related reminders, . . . emotional 
numbing indicated in loss of interest in activities and 
restricted affective expression," and autonomic arousal 
symptoms (including insomnia, irritability, and 
hypervigilance).  Furthermore, the examiner noted that the 
veteran's alcohol use had been described as beginning prior 
to his combat exposure.  The examiner expressed his opinion 
that the veteran's history was suggestive of a panic disorder 
which evolved secondary to his combat-related PTSD.  
Significantly, the examiner also expressed his opinion that 
"[t]he veteran's report of vocational and social adaptation 
since military discharge is suggestive of a mild to moderate 
level of incapacitation due to an increasing tendency towards 
self isolation and difficulty maintaining long-term job 
relationships."  

In response to a PTSD questionnaire, the veteran stated, 
through his representative in April 1995, that he received 
continuous treatment at the Mental Health Clinic of the VA 
Medical Center (VAMC) in Asheville, North Carolina.  The 
representative specifically cited the veteran's weekly 
attendance at the PTSD group sessions at the Asheville VAMC 
as well as several medications which he took for his 
neuropsychiatric condition.  

Citing medical records reflecting treatment and diagnoses of 
PTSD which was characterized as mild to moderate, service 
personnel records noting the veteran's service as a combat 
engineer in Vietnam, and his post-service employment history 
of "many jobs," the RO, by a June 1995 rating action, 
granted service connection for PTSD and assigned a 30 percent 
disability evaluation, effective from October 12, 1993.  In 
the decision, the RO explained that October 12, 1993 was 
assigned as the effective date of this award because that 
date was the day that the veteran was treated at the 
Asheville VAMC, and he had reopened his claim within one year 
of that date.  Also in June 1995, the RO notified the veteran 
of this grant.  

Approximately three months later, on September 8, 1995, the 
RO received from the veteran a claim for an increased 
disability rating for his service-connected PTSD.  Included 
with this claim was a VA medical record noting the veteran's 
almost four-week hospitalization for PTSD and alcohol 
dependence and intoxication in August 1995.  The veteran's 
discharge instructions included the notation that he was 
permitted to return to work.  

Additional VA medical records reflect a three-day 
hospitalization earlier in 1995 (March 1995) for alcohol 
dependence and PTSD, a five-day hospitalization in May 1995 
for chronic alcoholism and PTSD, an approximately two-week 
hospitalization from October to November 1995 for PTSD as 
well as alcohol intoxication and dependence, and 
approximately bi-monthly outpatient treatment from September 
1994 to November 1995.  The veteran was discharged from the 
October to November 1995 hospitalization to his home with a 
scheduled follow-up appointment at the mental health clinic 
in one-and-a-half months and with instructions that he could 
return to his pre-hospitalization employment status.  

Subsequently prepared medical reports indicate a two-week 
hospitalization in November 1995 for alcohol intoxication, 
continuous alcohol dependence, episodic marijuana abuse, and 
PTSD by history as well as a one month hospitalization 
between December 1995 and January 1996 for continuous alcohol 
dependence, PTSD by history, nicotine abuse, and cannabis 
abuse.  On hospitalization discharge in January 1996, the 
veteran was found to be unemployable.  He was later 
hospitalized for one-and-a-half months from March to April 
1996 for chronic PTSD and alcohol dependence which was 
determined to be in remission since January 1996.  The 
attending physician concluded that the veteran, on discharge, 
was unemployable due to his PTSD symptoms.  Between July and 
August 1996, the veteran was hospitalized for almost three 
weeks for decompensating PTSD and alcohol dependence.  

Additionally, a medical record noted that the veteran had 
been hospitalized for one month between January and February 
1990 for continuous alcohol dependence with rehabilitation 
therapy, a history of gout, and a resolved upper respiratory 
infection.  The discharge summary report from this 
hospitalization did not refer to PTSD, or any other 
psychiatric disorders, but did include the attending 
physician's opinion that the veteran, on discharge, was 
employable.  

After considering this relevant medical evidence, the RO, by 
an August 1996 rating action, granted an increased disability 
evaluation of 100 percent for the veteran's PTSD, effective 
from August 6, 1995.  By a September 1996 letter, the RO 
informed the veteran that a total rating for his PTSD had 
been assigned and that this allowance was considered to be a 
grant of the benefit sought on appeal.  Thereafter, the 
veteran perfected a timely appeal with respect to the issue 
of entitlement to an effective date earlier than August 6, 
1995, for the assignment of a total schedular rating for 
PTSD.  

According to relevant medical records received during the 
pendency of this appeal, the veteran was treated for acute 
ethanolism and chronic ethanolism with dependency in October 
1990.  The veteran received outpatient treatment for alcohol 
abuse and a history of PTSD in October 1995 and January 1996.  
Additionally, the discharge summary report from the veteran's 
July to August 1996 hospitalization for decompensating PTSD, 
alcohol dependence, and a Benzodiazepines addiction, included 
the attending physician's opinion that the veteran, on 
discharge, was unemployable.  This report noted that the 
veteran had not shown any gross features of PTSD except for a 
depressed mood and that "it was clearly evident that he had 
been addicted to Benzodiazepines already."  

Additional medical reports reflect a two-week hospitalization 
in January 1997 for PTSD as well as alcohol and nicotine 
dependence, a two-week hospitalization in October 1997 for 
acute alcohol intoxication, chronic alcohol dependence, and 
PTSD, an almost three-week hospitalization in May 1997 for 
alcohol intoxication and dependence, PTSD, and dysthymia, a 
five-day hospitalization in November 1997 for acute alcohol 
intoxication, chronic alcohol dependence, and PTSD, 
outpatient treatment at the mental health clinic from 
February to December 1997 for PTSD and alcohol dependence, a 
hospitalization in February 1998 for PTSD, and three separate 
hospitalizations in March, August, and September 1998 for 
alcohol abuse.  

Furthermore, in March 1998, the veteran underwent a VA PTSD 
examination.  After interviewing the veteran and reviewing 
his claims folder, the examiner provided a GAF score of 35 
and described the impairment in the veteran's social and 
occupational functioning as "major."  

According to applicable law, unless specifically provided 
otherwise in the chapter, the effective date of an award 
based on a claim for increase shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  See 38 U.S.C.A. 
§ 5110(a) (West 1991).  Additionally, the relevant regulation 
stipulates that the effective date of an award of disability 
compensation will be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date will be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o)(2) (1998).  

As the Board has discussed in the present case, the RO, by an 
August 1996 rating action, granted an increased disability 
evaluation from 30 percent to 100 percent for the veteran's 
PTSD, effective from August 6, 1995.  In the notice of 
disagreement (with regard to the effective date assigned for 
the grant of a total rating for PTSD) which was received at 
the RO in October 1996, the veteran stated that he believed 
that the effective date should be October 1992.  The veteran 
did not provide any explanation as to the reasons he believed 
the assignment of such an effective date was warranted.  
Additionally, in the substantive appeal which was received at 
the RO in July 1997, the veteran maintained that he had 
opened his claim for PTSD "long before" August 6, 1995, and 
that the effective date for the grant of a total rating for 
this disability should be May 1995.

In reviewing the veteran's claim for an effective date 
earlier than August 6, 1995, for the grant of a 100 percent 
disability evaluation, the Board has considered not only the 
evidence received during the current appeal but also the 
pertinent evidence obtained prior to his earlier effective 
date claim.  See Swanson v. West, No. 95-1082 
(U.S. Vet.App. June 23, 1999).  

The first reports indicating a diagnosis of PTSD are dated 
from March 1992 to January 1995.  During this time, while the 
veteran reported having intrusive memories and nightmares of 
his Vietnam experiences and some insomnia, as well as being 
easily startled, he also received outpatient treatment in the 
Vietnam Group and at the Mental Health Clinic approximately 
once every two to three months for various psychiatric 
disabilities, including depression, an anxiety disorder with 
panic attacks, PTSD, and detoxification.  His PTSD symptoms 
were not so severe as to require hospitalization for 
treatment of these symptoms.  Indeed, he was hospitalized, 
but the treatment primarily centered around the need for 
detoxification.  There was a three-day hospitalization in 
March 1995, and a five-day hospitalization in May 1995.  
Although the report of the March 1995 hospitalization 
includes diagnoses of alcohol dependence and PTSD and a 
statement that the veteran was unemployed at that time, a 
careful review of this record indicates that he was admitted 
for a detoxification protocol.  The record only refers to his 
PTSD by noting the diagnosis of this disability and his 
discharge instructions to keep his scheduled appointment at 
the Psychiatry Clinic.  Furthermore, although the report of 
the May 1995 hospitalization also includes the diagnoses of 
alcohol dependence and PTSD, a careful review of this 
document indicates that the veteran was again admitted for a 
detoxification protocol.  The record only refers to the 
veteran's PTSD by noting the diagnosis of "post traumatic 
stress disorder (?)" and his presence "in Vietnam in the 
1970s (?)."  Consequently, both of these reports reflect 
hospitalization for detoxification and not for treatment of 
PTSD.  

The examiner who conducted the April 1995 VA psychological 
examination concluded that the veteran "appear[ed] . . . to 
meet the minimum criteria for at least a mild PTSD secondary 
to combat exposure of mild to moderate intensity."  In 
particular, the examiner noted that "[t]he veteran's report 
of vocational and social adaptation since military discharge 
. . . [wa]s suggestive of a mild to moderate level of 
incapacitation due to an increasing tendency towards self 
isolation and difficulty maintaining long-term job 
relationships."  

In short, the evidence of record demonstrates that, prior to 
August 6, 1995, the veteran received outpatient treatment for 
his PTSD approximately once every two to three months (for 
about the prior three years), but no inpatient care 
specifically for this disability.  Furthermore, in April 
1995, an examiner described the veteran's level of vocational 
and social incapacitation resulting from his PTSD as only 
mild to moderate.  Consequently, based on this evidence, the 
Board concludes that, prior to August 6, 1995, the veteran's 
PTSD symptomatology was not of such significance as to 
warrant an assignment of a 100 percent schedular rating.  See 
38 C.F.R. § 4.132, Code 9411 (1996) (a 100 percent rating 
required symptomatology causing the attitudes of all contacts 
except the most intimate to be so adversely affected as to 
result in virtual isolation in the community, or 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, or being 
demonstrably unable to obtain or retain employment).  

Significantly, not until August 6, 1995, was the veteran 
specifically hospitalized for treatment of his PTSD.  
Consequently, given that the veteran did not meet the rating 
criteria for the award of a 100 percent rating prior to that 
time, as explained above, the Board concludes that an 
effective date prior to August 6, 1995, for the assignment of 
a total schedular rating for PTSD is not warranted.  See 
38 C.F.R. § 3.400(o)(2) (the effective date of an award of 
disability compensation will be the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the effective date will be the date of 
receipt of the claim).  

The preponderance of the evidence is against the veteran's 
claim of entitlement to an effective date prior to August 6, 
1995, for the assignment of a total schedular rating for his 
service-connected PTSD.  Consequently, the veteran's claim 
for an earlier effective date is denied.  


ORDER

Entitlement to an effective date earlier than August 6, 1995, 
for the assignment of a total schedular rating for PTSD is 
denied.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 

